       Case: 1:21-cv-02105 Document #: 3 Filed: 04/19/21 Page 1 of 2 PageID #:23




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS

-------------------------------------------------------x
                                                      :    Case No. 21-cv-02105
MANHATTAN VENTURE                                     :
HOLDINGS LLC,                                         :
                                                      :
                                    Plaintiff,        :
                                                      :
         -against-                                    :
                                                      :
G SQUARED ASCEND I INC.,                              :
G SQUARED V LP, G SQUARED                             :
EQUITY MANAGEMENT LP,                                 :    Jury Trial Demanded
                                                      :
                                    Defendants. :
                                                      :
-------------------------------------------------------x


              NOTICE OF CLAIMS INVOLVING PATENTS OR TRADEMARKS

Please take notice that on April 19, 2021, Manhattan Venture Holdings LLC filed a complaint
raising claims including the parties and the trademark below. This notice serves to provide the
clerk with the following information:

 Plaintiff:                            Manhattan Venture Holdings LLC
                                       152 Madison Avenue, 7th Floor,
                                       New York, New York 10016
 Defendants:                           G Squared Ascend I Inc.,
                                       G Squared V LP, and
                                       G Squared Equity Management LP
                                       205 N. Michigan Avenue, Suite 3770,
                                       Chicago, Illinois 60601
 Trademark:                            U.S. Trademark Registration No. 5,179,543
 Trademark Owner                       Manhattan Venture Holdings LLC
      Case: 1:21-cv-02105 Document #: 3 Filed: 04/19/21 Page 2 of 2 PageID #:24




Dated: Skokie, Illinois
       April 19, 2021
                                       LAW OFFICE OF JOHN F. STIMSON, LTD,


                                       By: /s/ John F. Stimson
                                               John F. Stimson, Esq.
                                       9933 Lawlor Avenue, #312
                                       Skokie, Illinois 60077
                                       (847) 676-1000 (tel.)
                                       (877) 877-0886 (fax)
                                       john@stimson-law.com

                                       CARMEL, MILAZZO & FEIL LLP
                                       Christopher P. Milazzo
                                       55 West 39th Street, 18th Floor
                                       New York, New York 10018
                                       (212) 658-0458 (tel.)
                                       (646) 838-1314 (fax)
                                       cmilazzo@cmfllp.com


                                       Attorneys for Plaintiff
